DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed September 9, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The copy provided of the non-patent literature by Duffy et. al., listed at #41 on the IDS, is not legible.

Objection - Specification
The disclosure is objected to because of the following informalities: 
In paragraph 00207, line 7,  "c el bead" should be "cell bead."
The paragraph label for paragraph 0100 has an extra leading 0. “[00100]” should be “[0100].”
Appropriate correction is required.
Objection - Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 94 is objected to because of the following informalities:  "which amplification product" in line 3 is non-standard claim language and should be changed to more clearly refer to the amplification product first recited in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95 and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the limitation “comprises nucleic acid molecules further comprising” in lines 2 and 3 of the claim. It is unclear whether the nucleic acid molecules of claim 95 refers to the nucleic acid molecules of claim 94 or if it refers to new nucleic acid molecules.
Claim 96 recites the limitation "said amplification is."  There is insufficient antecedent basis for this limitation in the claim. Claim 94, upon which claim 96 depends, recites both an amplification product and an amplification reaction. It is unclear to which of these “said amplification is” refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 88-91, 93, 101-102, 104-105, and 107 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaublomme et. al. (WO 2017075265 A1, cited in IDS).
With respect to claims 88-90, Gaublomme discloses adjacently binding probes, comprising a transcript specific region and additional sequences, are ligated together. A barcode sequence, comprised of index sequences, can then be attached. (par. 0104 and 0185-0189, Figs. 8-9 and 17). Gaublomme further discloses the use of partitions such as droplets or wells (par. 0013, 0014, 0023, 0036, 0112, 0117-0118).
Gaublomme Figure 17 is demonstrative and compared to instant Figure 10. 

    PNG
    media_image1.png
    442
    762
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    475
    media_image2.png
    Greyscale

With regards to claim 91, 93 and 101, Gaublomme teaches that index molecules comprise a sequence capable of hybridizing to the adjacently bound probe and “the first, middle, and final index sequences are selected from a plurality of unique sequences comprising compatible DNA overhangs and 10 to 30 base pairs of unique sequence” (par. 0049). The index sequence can then be ligated to the adjacently bound probe. The index molecule can also contain a unique molecular identifier (par. 0049, 0050, 0188).
With respect to claim 102, Gaublomme teaches the oligonucleotide labels are first partitioned with nucleic acid molecules, then index molecules are subsequently partitioned with the labeled nucleic acid molecules (par. 0047-0049).
Regarding claims 104-105 and 107, Gaublomme teaches barcoded beads with oligonucleotides comprising a barcode sequence and a capture sequence, and that the beads may be gel beads (par. 0117). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 92, 94-100, 103, and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaublomme et. al. (WO 2017075265 A1, cited in the IDS) in view of Hogers (WO 2005021794 A2).
The teachings of Gaublomme are described above and incorporated here. 
Regarding claims 97-100, Gaublomme further teaches the amplification can be performed within a partition, which reads on claim 97, and the amplified sequences can then be sequenced together, which corresponds to claim 98 and 100 (par. 0098, 0099, 0111, 0116). Gaublomme teaches that amplification may be performed after pooling together loaded beads (par. 0117), which corresponds to claim 99, and additionally describes the use of a primer sequence in an index molecule for the priming of PCR, which reads on claim 95 (par. 0104).
With respect to claim 106, Gaublomme does not explicitly disclose a labile moiety used to couple the barcode molecule to the bead. However, Gaublomme does teach the use of attachment chemistry to attach a label to a polymer matrix formed from a polymer gel (par. 0011, 0013, 0033) and teaches the attachment of a barcode to a bead as discussed above. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the attachment method to attach a barcode to a bead such as a gel bead as Gaublomme teaches that the attachment chemistry allows for incorporation into a polymer gel.
Gaublomme does not teach partitioning the first and second probes with the barcode molecule before the hybridization of the first and second probes to the nucleic acid molecule. Gaublomme also not does not explicitly disclose the extension of the index molecule along the probes, but does teach the extension of an initial label hybridized to the probe (par. 0047). Furthermore, Gaublomme does not teach isothermal amplification. 

Regarding claim 92, Hogers teaches a first probe comprising a target section, and a second probe comprising a target section and a tag section, and a compound primer comprising a section complementary to the target section of the first probe and an identifier sequence (par. 25, 26, 44, 45, 48). Hogers further teaches that the compound primer can be elongated along the connected first and second probes (par. 27, 30, Fig. 1, 4B).
Regarding claims 94 and 96, Hogers teaches that the elongated compound primer can be amplified, and the resulting amplicons represent the connected probe (par. 34, 118, Fig. 1, 4B). This corresponds to claim 94. Hogers further teaches that the amplification can be isothermal amplification, which reads on claim 96 (par. 34, 117). 
Additionally regarding claims 95 and 99, Hogers also teaches the use of primers added to the extended probe capable of initiating amplification, such that the amplification product is representative of the connected probes including the primers. The primers may further comprise sequence capable of binding to the connected probe (par. 20, 34, 102, 118, Fig. 1). This corresponds to claim 95. Hogers also teaches the amplicons can then be separated for analysis (par. 120, 123, 143). This reads on claim 99 as the amplification step is performed outside of a partion.
Regarding claim 103, Hogers teaches that the first and second probes along with the compound primer can be provided simultaneously before hybridization (par. 43, 88).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the extension reaction and subsequent method of amplification as taught by Hogers with the system of Gaublomme to arrive at the claimed invention. 
Hogers teaches the extension reaction and amplification of a connected probe, but does not teach this extension occurring in a partition. Gaublomme teaches an extension reaction occurring in a partition. It would have been obvious to use the extension and amplification reaction of Hogers within the partition of Gaublomme to arrive at the claimed invention of claims 92, 94-99, and 100 as the reaction being performed in a partition can lead to lowered costs and reduced sample volumes (Gaublomme, par. 0107-0108). Similarly, it would have been obvious to provide the first and second probes along with the compound primer simultaneously as described by Hogers within a partition for the reasons described above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 88-92, 94-101, and 104-106 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44, 49-50, and 59 of copending Application No. 17/680209 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate the conflicting claims of the reference application. The conflicting claims teach
A method of analyzing a sample comprising a nucleic acid molecule, comprising: 
(a) providing: 
(i) the sample comprising the nucleic acid molecule, wherein the nucleic acid molecule comprises a first target region and a second target region, and wherein the first target region and the second target region are both disposed on a strand of the nucleic acid molecule; 
(ii) a first probe comprising a first probe sequence and a first barcode sequence, wherein the first probe sequence of the first probe is complementary to the first target region of the nucleic acid molecule; and 
(iii) a second probe comprising a second probe sequence, wherein the second probe sequence of the second probe is complementary to the second target region of the nucleic acid molecule; 

(b) subjecting the sample to conditions sufficient to (i) hybridize the first probe sequence of the first probe to the first target region of the nucleic acid molecule, and (ii) hybridize the second probe sequence of the second probe to the second target region of the nucleic acid molecule to yield a probe-associated nucleic acid molecule comprising the nucleic acid molecule hybridized to the first probe and the second probe; 

(c) subjecting the probe-associated nucleic acid molecule to conditions sufficient to link the first probe to the second probe, thereby generating an additional nucleic acid molecule comprising the first probe linked to the second probe; and 

(d) using the additional nucleic acid molecule and a polynucleotide that comprises a second barcode sequence to generate a barcoded nucleic acid molecule comprising (i) a sequence corresponding to the first target region and the second target regions,(ii) the first barcode sequence or reverse complement thereof, and (iii) the second barcode sequence or reverse complement thereof.

	The explicit language for the probes of the conflicting claims differ from the instant claim in that the instant claims recite “a first probe comprising a first probe sequence and a second probe sequence.” The conflicting claims anticipate the instant claims as the barcode sequence of the conflicting claims is a species of the second probe sequence of the instant claims. The use of a barcode sequence as the second probe sequence would therefore anticipate the instant claims. Similarly, the limitations described in conflicting claims 31 and 32 anticipate the instant claim 88 (c) and (d), as do the limitations of conflicting claims 34-44, 49-50, and 59 and instant claims 91-92, 94, 95-101, 104-106. Both claim sets further describe the use of partitions such as droplets and wells (instant claims 89 and 90, and conflicting claim 33), although it is noted the conflicting claims elected “droplets” as a type of partition in response to a restriction requirement. It is also noted that the conflicting claims elected amplification outside the partition in response to a restriction requirement.
	Furthermore, under the broadest reasonable interpretation, claim 88 of the instant claims does not require the hybridized probes to be adjacent to one another. Thus the gap region as recited in conflicting claims 45-47 anticipate instant claim 88.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The following prior art is pertinent to the obviousness of combining ligated-mediated amplification with barcoded adaptor addition: Van Eijk et. al. (US 20140221217), particularly Figures 1 and 2, and paragraphs 0010-0014 and 0029-0038.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.L.B./Examiner, Art Unit 4162                                                                                                                                                                                                        /AARON A PRIEST/Primary Examiner, Art Unit 1637